Title: To Thomas Jefferson from George Jefferson, 29 August 1801
From: Jefferson, George
To: Jefferson, Thomas


Dear Sir
Richmond 29th. Augt 1801
I have paid Mr. Wanscher who will hand you this $:10. on yr. a/c. he takes with him the barrel of plaister of Paris which was left, & a box from Mr. Barnes—I likewise send under his care in one of Henderson’s boats the 50 ℔. of Powder, together with a small box from Philada.
I am Dear Sir Yr. very humble servt.
Geo. Jefferson
2 Casks 50 ℔. Gun Powder  @ 4/6 £11.5.—
